Citation Nr: 0839159	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-10 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claims of 
entitlement to service connection.  

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  There is no competent medical evidence demonstrating the 
presence of type II diabetes mellitus and/or hypertension in 
service or for decades thereafter.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's diabetes 
mellitus, type II, is unrelated to his military service.

4.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's hypertension 
is unrelated to his military service.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2008).

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure, is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
U.S.C.A. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
type II diabetes mellitus and hypertension.  The veteran 
contends that he incurred both disabilities as a result of 
herbicide exposure in service.  Because there issues involve 
the application of identical law to virtually identical facts 
in the interest of economy the Board will address them 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  
Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated August 2003 and July 2007.  The letters indicated that 
in order for service connection to be granted there must be 
evidence of an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  The 
VCAA letters also provided specific information concerning 
the law relating to herbicide exposure.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the letter stated that VA would 
assist the veteran in obtaining relevant records from the 
military, the VA, and any Federal agency.  With respect to 
private treatment records, the VCAA letters informed the 
veteran that VA would make reasonable efforts to request such 
records.  The veteran was also advised in the July 2007 
letter that a VA examination would be scheduled if necessary 
to make decisions on his claims.  

The August 2003 letter emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the evidence declines to give us the records or asks for a 
fee to provide it, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].

The July 2007 VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b).  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the July 2007 letter from the RO, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's claim 
was re-adjudicated in the April 2008 supplemental statement 
of the case (SSOC), following the issuance of the July 2007 
letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the diabetes mellitus and 
hypertension.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Because the 
Board is denying the veteran's claims, elements (4) and (5) 
remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his service connection claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  The evidence of 
record includes the veteran's service medical records, 
service personnel records, the veteran's statements, and the 
reports of VA and private medical treatment.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A medical examination is unnecessary in this case, however, 
because there is of record no evidence establishing an in-
service injury or disease, nor is there evidence establishing 
that the diseases [diabetes mellitus and hypertension] 
manifested within the one year presumptive period discussed 
below.  The veteran's service treatment records contain no 
diagnoses of diabetes mellitus or hypertension, nor has the 
veteran submitted any other evidence indicating a 
manifestation prior to 1999.  Under such circumstances, an 
examination is not required.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in the 
present case, there is no evidence of in-service injury or 
disease; specifically, there is no credible evidence of in-
service exposure to herbicides.

The Board has carefully considered the provisions of the 
VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues 
has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes mellitus 
and hypertension, when manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include 
Type 2 diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. 
§ 3.309(e) (2008).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Analysis

The veteran is seeking service connection for diabetes type 
II mellitus and hypertension.  He essentially contends that 
these disabilities are related to herbicide exposure he 
experienced in connection with his military service.

As detailed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus, type II, and hypertension.  Hickson element (1) is 
therefore satisfied as to both disabilities.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, there is no medical evidence of diabetes 
mellitus or hypertension in service or within the one year 
presumptive period after service found in 38 C.F.R. § 
3.309(a).  The veteran's service treatment records are 
entirely silent as to complaints, treatments, or diagnoses of 
diabetes mellitus or hypertension.  In particular, in the 
separation examination dated August 1971, the examiner 
reported "[n]o significant problems with health while on 
active duty."  Notably urinalysis performed at the time was 
negative for abnormal findings and the veteran's blood 
pressure was recorded as 134/80.  In his report of medical 
history, the veteran denied a history of high blood pressure 
and sugar in the urine.  

Further, competent medical evidence of record indicates that 
the veteran was initially diagnosed with diabetes mellitus in 
early 2000 and hypertension in September 1999.  See Northwest 
Regional Hospital treatment record dated September 1999 to 
February 2000.  This is long after the end of the one year 
presumptive period. 

The veteran has recently contended that diabetes mellitus and 
hypertension symptomatology manifested during his military 
service [see VA Form 9 dated April 2005].  He also somewhat 
vaguely testified that he was diagnosed with both diabetes 
mellitus and hypertension "sometime in the 1970's."  See  
the August 2008 Travel Board hearing transcript, pg. 14.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).    

As indicated above, there is absolutely no evidence of 
diabetes mellitus or hypertension manifestations during 
service, nor was either condition diagnosed until more than 
twenty-five years after the veteran's discharge from military 
service.  
The only evidence of diabetes mellitus and/or hypertension 
in-service or for over twenty-five years thereafter is the 
veteran's own vague statements.  The Board finds those 
statements to be lacking in probative value in light of the 
entire medical history, which shows no such problems in-
service or for decades thereafter.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  

With respect to the veteran's statements that he experienced 
symptoms of diabetes mellitus and hypertension in service, 
these statements are contradicted by his August 1971 report 
of medical history, in which he denied such symptoms.  
In addition, a lay person without medical training the 
veteran is not competent to opine as to the significance of 
any purported in-service symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Board accordingly finds the 
veteran's statements as to in-service disease (including 
during the presumptive period after service) to be lacking in 
credibility and probative value.  

With respect to in-service injury, the veteran contends he 
was exposed to herbicides, specifically Agent Orange while in 
military service.  However, as detailed in the law and 
regulations section above, Agent Orange exposure is presumed 
only for veterans who served in the Republic of Vietnam 
during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  The veteran did not serve in the Republic of Vietnam 
during his period of active duty, and he does not contend 
otherwise.  

Instead, the veteran argues that he was exposed to Agent 
Orange during his military service in Okinawa, Japan from 
1969 to 1971.  See Notice of Disagreement (NOD) dated October 
2003.  The veteran specifically asserts that while working in 
shipping and supply, he was exposed to Agent Orange that was 
on equipment and packages coming in from Vietnam.  See August 
2008 Board hearing transcript, pgs. 3-4.  
The Board notes that the veteran's service records indicates 
that he was stationed in Okinawa, Japan from 1969 to 1971 and 
that his military occupational specialty (MOS) was supply man 
[for six months] and equipment storage specialist.
However, there is not a scintilla of objective evidence which 
suggests that the veteran was ever exposed to Agent Orange.  
It is clear that the veteran has merely speculated that he 
was exposed to Agent Orange.  He has presented nothing which 
would indicate that he was sprayed with herbicides, that he 
handled leaking containers which contained herbicides, or 
that he was otherwise exposed.  To the extent that the 
veteran has presented any argument at all, it is that unknown 
quantities of herbicides somehow made their way to Okinawa 
and contaminated him.  The Board finds that the veteran's 
statements pertaining to this Agent Orange to be far too 
speculative to substantiate his contention of direct contact 
with Agent Orange during service.  See 38 U.S.C.A. § 5107(a) 
[it is a claimant's responsibility to support a claim of 
entitlement to VA benefits].  The veteran's vague, self-
serving, and unsupported statements that he was exposed to 
Agent Orange are not credible.  

For the reasons stated above, the Board finds that element 
(2) is not satisfied as to either disability, and the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and hypertension fail on that basis alone.

With respect to element (3), there is no competent medical 
evidence of a nexus between the veteran's diabetes mellitus 
or hypertension and his military service.  In the absence of 
any objectively identified disease or injury in service, 
medical nexus would be impossibility.

To the extent that the veteran himself contends his diabetes 
or hypertension are related to his military service, it is 
well-established that lay persons without medical training, 
such as the veteran, are not competent to attribute symptoms 
to a particular cause.  See Espiritu, supra.

In summary, for the reasons and bases stated above, the Board 
finds that entitlement to service connection for diabetes 
mellitus type II and hypertension is not warranted.  The 
benefits sought on appeal are accordingly denied.

ORDER

Entitlement to service connection for diabetes mellitus, type 
2, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


